The relief described hereinbelow is SO ORDERED

Done this 16th day of December, 2020.




William R. Sawyer
United States Bankruptcy Judge
_______________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA

In re:
 Theresa A. Buycks                                         Chapter 13
                                                           Case No. 13-32154
 Debtor.




    ORDER GRANTING APPLICATION FOR PAYMENT OF UNCLAIMED
                           FUNDS

      On 9/30/2020, an application, DE# 39, was filed for the Claimant, Marquette Porter,
Owner of Spring Solutions, LLC, assignee to Theresa Buycks, for payment of unclaimed
funds deposited with the court, pursuant to 11 U.S.C. § 347(a). The application and
supporting documentation establish that the Claimant is entitled to the unclaimed funds;
accordingly, it is hereby
        ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of $737.00 held in
unclaimed funds be made payable to Spring Solutions, LLC and be disbursed to the payee
at the following address:
                                        P.O. Box 334
                                   Glen Burnie, MD 21060


The Clerk will disburse these funds not earlier than 14 days after entry of this order.



  Case 13-32154      Doc 44      Filed 12/16/20 Entered 12/16/20 15:33:32      Desc Main
                                   Document     Page 1 of 2
                                 ##END OF ORDER###


c: Debtor
   Bankruptcy Administrator
   Trustee
   Marquette Porter, P.O. Box 334, Glen Burnie, MD 21060
   Marquette Porter, 7526 Thicket Run, Hanover, MD 21076
   Marquette Porter, 205 Gloucester Drive, Glen Burnie, MD 21061
   Theresa Buycks, 3601 Bridlewood Drive, Montgomery, AL 36111
   Theresa Buycks, 1419 Herron Street, Montgomery, AL 36104
   U.S. Attorney

Submitted by:
Janet Clark




 Case 13-32154      Doc 44    Filed 12/16/20 Entered 12/16/20 15:33:32   Desc Main
                                Document     Page 2 of 2
